NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                RICARDO A. HAYNES,
                  Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2019-1535
                 ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 17-4657, Judge Amanda L. Mere-
dith.
                ______________________

                Decided: October 9, 2019
                ______________________

   RICARDO A. HAYNES, Washington, DC, pro se.

    SEAN LYNDEN KING, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent-appellee. Also represented by
JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN
MISHA PREHEIM; SAMANTHA ANN SYVERSON, Y. KEN LEE,
Office of General Counsel, United States Department of
Veterans Affairs, Washington, DC.
2                                           HAYNES v. WILKIE




                 ______________________

     Before NEWMAN, DYK, and CHEN, Circuit Judges.
PER CURIAM.
    Ricardo A. Haynes, proceeding pro se, appeals the de-
termination of the United States Court of Appeals for Vet-
erans Claims (Veterans Court) affirming the decision of the
Board of Veterans’ Appeals (Board) denying Mr. Haynes’s
claim for an increased disability rating. Because we lack
jurisdiction over this appeal, we dismiss.
                             I.
     Mr. Haynes served on active duty in the U.S. Army
from September 1988 to March 1992. In January 2003, he
was granted disability compensation for post-traumatic
stress disorder (PTSD) with a 50% disability rating. In
April 2005, Mr. Haynes filed a claim for an increased disa-
bility rating. Though his claim was originally denied by
the Veterans Affairs (VA) Regional Office (RO) in Decem-
ber 2005, his disability rating was eventually increased to
70% effective April 29, 2005, and to 100% effective April 19,
2012, over the course of his appeal.
    Mr. Haynes sought to increase his disability rating for
PTSD to 100% for the period between April 29, 2005 and
April 19, 2012, but the Board denied entitlement to this in-
crease. A 100% disability rating for mental disorders is
warranted where evidence demonstrates the following:
    Total occupational and social impairment, due to
    such symptoms as: gross impairment in thought
    processes or communication; persistent delusions
    or hallucinations; grossly inappropriate behavior;
    persistent danger of hurting self or others; inter-
    mittent inability to perform activities of daily liv-
    ing (including maintenance of minimal personal
    hygiene); disorientation to time or place; memory
HAYNES v. WILKIE                                            3



    loss for names of close relatives, own occupation, or
    own name.
38 C.F.R. § 4.130. To evaluate entitlement to a particular
disability rating, a fact-finder must make findings regard-
ing the veteran’s “occupational and social impairment” and
not just focus on presence of certain symptoms. See
Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116–17 (Fed.
Cir. 2013) (interpreting § 4.130 as “requir[ing] not only the
presence of certain symptoms but also that those symp-
toms have caused occupation and social impairment” asso-
ciated with the requested disability rating). Based on Mr.
Haynes’s lay statements, VA treatment records, and VA ex-
amination reports, the Board found that Mr. Haynes had
been employed and had maintained relationships with
family and friends during the relevant period between
2005 and 2012. Thus, the Board found that Mr. Haynes
did not demonstrate that his PTSD, during that time, had
caused “total occupational and social impairment” to war-
rant a 100% disability rating under § 4.130. SAppx16. 1
    The Veterans Court affirmed the Board’s decision, not-
ing, among other things, that Mr. Haynes “does not ex-
pressly dispute the Board’s factual findings that there was
not total occupational and social impairment.” SAppx3.
Mr. Haynes’s appeal followed.
                             II.
    Our jurisdiction to review decisions by the Veterans
Court is limited. Wanless v. Shinseki, 618 F.3d 1333, 1336
(Fed. Cir. 2010). Absent a constitutional issue, which Mr.
Haynes agrees is not in dispute here, we “may not review
(A) a challenge to a factual determination, or (B) a


    1   Only one numbered appendix was provided, by the
Government, labeled “Supplemental Appendix.” Because
it was not joined by Mr. Haynes, we will refer to citations
within it with the given prefix “SAppx” and not J.A.
4                                            HAYNES v. WILKIE




challenge to a law or regulation as applied to the facts of a
particular case.” 38 U.S.C. § 7292(d)(2). We may review
“the validity of a decision of the [Veterans] Court on a rule
of law or of any statute or regulation . . . or any interpreta-
tion thereof (other than a determination as to a factual
matter) that was relied on by the [Veterans] Court in mak-
ing the decision.” 38 U.S.C. § 7292(a).
                             III.
    We conclude that we do not have jurisdiction to review
any of Mr. Haynes’s arguments on appeal, though his ar-
guments are less than clear. First, in response to whether
the Veterans Court’s decision involved “the validity or in-
terpretation of a statute or regulation,” Mr. Haynes
checked “No.” Appellant’s Informal Br. at 1. While Mr.
Haynes proceeded to argue that the Veterans Court’s deci-
sion was “out of compliance with federal regulations and
statutes,” id., he failed to identify any particular law or ar-
ticulate any theory of how the Veterans Court legally erred,
so as to provide a basis for our jurisdiction.
    Second, Mr. Haynes appears to argue that the Veter-
ans Court erred by failing to obtain certain court martial
records. Id. It is unclear what records he is referring to
and how they are even relevant to this case. To the extent
they are relevant to undermining the Board’s finding that
Mr. Haynes lacked “total occupational and social impair-
ment” during the relevant time period, that inquiry would
turn on facts that are beyond the scope of our jurisdiction.
See 38 U.S.C. § 7292(d)(2); see also Clements v. Shinseki,
414 F. App’x 283, 285 (Fed. Cir. 2011). If Mr. Haynes is
implicitly arguing that the VA failed to satisfy its duty to
assist by not retrieving these records, that argument
HAYNES v. WILKIE                                          5



appears to be waived. 2 And even if it is not waived, Mr.
Haynes again does not explain why the Veterans Court’s
alleged failure to obtain certain records constitutes an er-
ror in legal interpretation such that we would have juris-
diction.
    Third, Mr. Haynes asks us to hold that the “Veteran
Administration Counsel reasons and evidence” are “inad-
missible” because they are not in his possession. 3 Appel-
lant’s Informal Br. at 2. We are unaware of, and Mr.
Haynes fails to provide, any legal basis for this request.
Thus, there is no allegation of any legal error for which we
have jurisdiction to review.
    Finally, Mr. Haynes appears to be challenging the dis-
missal of a whistleblowing case in which he was involved,
but that is a separate case that is completely distinct from
this appeal.
    Mr. Haynes has not presented any argument that could
provide a basis for this court’s jurisdiction. We have con-
sidered Mr. Haynes’s potential remaining arguments and
find them unpersuasive. Accordingly, we dismiss this ap-
peal.
                      DISMISSED




   2    The Board found that Mr. Haynes had not “raised
any issues with the duty to notify or duty to assist.”
SAppx10.
    3   It is unclear what information Mr. Haynes is refer-
ring to. To the extent Mr. Haynes is seeking additional in-
formation concerning filings at the Veterans Court, such
information may be available from a docket search on the
Veterans Court’s website. To the extent Mr. Haynes
wishes to review material from his claims file, he should
contact the RO.